Name: Council Regulation (EEC) No 2764/77 of 5 December 1977 extending the period for which Class III may be applied in respect of certain fruit and vegetables
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15 . 12. 77 Official Journal of the European Communities No L 320/5 COUNCIL REGULATION (EEC) No 2764/77 of 5 December 1977 extending the period for which Class III may be applied in respect of certain fruit and vegetables Whereas, moreover, the marketing of Class III products enables certain consumers with modest incomes to obtain supplies of those products ; Whereas it seems advisable , therefore , to provide for Class III to be applicable for a limited period beyond 31 December 1977 ; Whereas, in the case of brussels sprouts, Class III as defined by Regulation (EEC) No 75/74 (3) may be applied until 31 December 1979 ; whereas, for the sake of simplification , it should be provided here and now that Class III may be further applied until the date fixed in respect of the other products, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ( 1 ), as last amended by Regulation (EEC) No 1034/77 (2 ), and in particular the first subparagraph of Article 4 (2) thereof, ' Having regard to the proposal from the Commission , Whereas Regulation (EEC) No 1035/72 provides that, unless an extension is decided upon in accordance with the voting procedure laid down in Article 43 (2) of the Treaty, Class III may not be applied beyond the fifth year following the date of entry into force of the Regulation which defines it ; whereas, however, in respect of cauliflowers, tomatoes, apples and pears, peaches, citrus fruit, table grapes, lettuces, curled ­ leaved endives and broad-leaved (Batavian) endives, onions, witloof chicory, cherries, strawberries , aspa ­ ragus and cucumbers, Class III may be applied until 31 December 1977 ; Whereas the marketing of Class III represents a large share of producers' incomes where there is no Class II for the product ; whereas, where there is a Class II , the share of producers' incomes represented by Class III is considerably lower, although not negligible , particu ­ larly at certain times of the year ; HAS ADOPTED THIS REGULATION : Article 1 Class III of the quality standards for fruit and vegeta ­ bles to be delivered fresh to consumers may be applied until 31 December 1982. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply as from 1 January 1978 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 5 December 1977 . For the Council The President A. HUMBLET (') OJ No L 118 , 20 . 5 . 1972, p. 1 . (2 ) OJ No L 125, 19 . 5 . 1977, p. 1 . ( 3 ) OJ No L 9, 11 . 1 . 1974, p. 35 .